United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3972
                                   ___________

Delsita Yvette Day,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Department of Veterans Affairs; James *
B. Peake,1 Secretary, U.S.             * [UNPUBLISHED]
Department of Veterans Affairs,        *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: March 21, 2008
                                Filed: April 8, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Delsita Yvette Day, an African American, appeals the district court’s2 adverse
grant of summary judgment in her Title VII action. To the extent Day’s brief properly



      1
        James B. Peake has been appointed to serve as Secretary of Veterans Affairs,
and is substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
      2
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
raises issues for our review, see Slack v. St. Louis County Gov’t, 919 F.2d 98, 99-100
(8th Cir. 1990) (per curiam), we find no basis for overturning the district court’s well-
reasoned decision, see Fair v. Norris, 480 F.3d 865, 869 (8th Cir. 2007) (standard of
review); Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (civil litigant has no
constitutional or statutory right to effective assistance of counsel). Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-